RENDERED: SEPTEMBER 22, 2022
                                                         TO BE PUBLISHED

               Supreme Court of Kentucky
                                2021-SC-0452-MR


DEBRA GOFF, INDIVIDUALLY,                                              APPELLANT
AND AS EXECUTRIX OF
THE ESTATE OF ELBERT GOFF, SR.


                   ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2021-CA-0464
                JEFFERSON CIRCUIT COURT NO. 20-CI-001091


HONORABLE BRIAN C. EDWARDS,                                              APPELLEE
JUDGE, JEFFERSON CIRCUIT COURT

AND

BRENDA DAUGHERTY,                                    REAL PARTIES IN INTEREST
JENNIFER LYNN GOFF ARMSTRONG,
AARON MATTHEW GOFF,
JESSICA GOFF,
TRAVIS EUGENE GOFF,
BRANDON GRIDER,
DONELLA SIMMS GRIDER,
ANNETTE THOMPSON, AND
TINA THOMPSON



               OPINION OF THE COURT BY JUSTICE HUGHES

                                   AFFIRMING

      This writ action requires us to once again consider the interplay of

district and circuit court jurisdiction in matters related to probate. Appellant,

Debra Goff (Goff), individually and in her capacity as the personal

representative (Executrix) of the Estate of Elbert Goff, Sr., seeks a writ of

mandamus directing the Jefferson Circuit Court to dismiss the underlying
Jefferson Circuit Court action filed by Annette Thompson, Tina Thompson, and

Brenda Daugherty (Goff’s sisters, hereinafter referred to as “Sisters”). The

underlying complaint brings a cause of action against Goff1 and against

Brandon Grider, Donella Simms Grider, Jennifer Lynn Goff Armstrong, Travis

Eugene Goff, Aaron Matthew Goff, and Jessica Goff. Goff contends that the

Jefferson Circuit Court does not have jurisdiction over the subject matter of the

complaint because it concerns probate matters within the exclusive jurisdiction

of the Jefferson District Court. Goff also argues that because the complaint

sets forth claims on behalf of the Estate which are actionable only by the

personal representative, the Sisters lack standing to bring the action. The

Court of Appeals denied the writ. For reasons stated below, we affirm.

               I. FACTUAL AND PROCEDURAL BACKGROUND

      Goff is the oldest of Elbert Goff, Sr.’s (Elbert) six children. In 1981,

Elbert executed his Last Will and Testament, naming Goff as the Executrix and

leaving his estate to his six children in equal amounts “per stirpes.” In 2002,

Elbert executed a Power of Attorney, naming Goff as his attorney-in-fact.

Elbert died in November 2017. In March 2019, Goff presented Elbert’s Will for

probate in Jefferson District Probate Court and Goff was appointed Executrix.

In March 2020, the Sisters, beneficiaries, filed a complaint against Goff and

others. The complaint was amended in April 2021. The Sisters allege that Goff

breached her fiduciary duties to Elbert before he died by self-dealing through



      1 She is identified as Debra Goff-Grider in the complaint and amended

complaint.

                                         2
the misuse of the Power of Attorney and after he died by self-dealing through

the misuse of her authority as Executrix of Elbert’s Estate. The Sisters also

claim Goff failed to pursue debts owed to Elbert, particularly mortgage loans

made to Goff’s son and daughter-in-law. The Sisters demanded Goff provide an

accounting of Elbert’s assets and alleged that Goff herself did not report to the

probate court the $400,000 she owed to Elbert. Their demand for relief from

the circuit court includes the imposition of a constructive Trust upon the

assets of Elbert’s Estate, Goff being held liable for all money and assets that

should be part of Elbert’s Estate, punitive damages for Goff’s willful and/or

reckless misconduct as Elbert’s fiduciary, and Goff’s restraint from further

administration of Elbert’s Estate.

      Goff moved to dismiss the original complaint against her on the basis

that the circuit court did not have jurisdiction of the claims, but the circuit

court denied the motion. The circuit court concluded that the Sisters, Elbert’s

heirs, have standing to pursue the asserted claims. While citing Kentucky

Revised Statute (KRS) 395.510(1) as allowing the Sisters to file a circuit court

action, the circuit court also concluded that it has subject-matter jurisdiction

over the Sisters’ claims under the provision in KRS 24A.120(2) excluding “an

adversarial proceeding involving probate” from district court jurisdiction.

      Goff also objected to the subsequent filing of the amended complaint

which also makes claims against other family members alleged to owe money to

the Estate. Goff argued that claims against third parties do not fall within the

purview of a KRS 395.510 settlement action and incorporated her previously-

                                         3
made standing and subject-matter jurisdiction arguments. The circuit court

overruled Goff’s objections and allowed the amended complaint to be filed.

      Goff petitioned the Court of Appeals for a writ mandating the Jefferson

Circuit Court dismiss the Sisters’ complaint. The Court of Appeals denied the

request, concluding first that the Jefferson Circuit Court has subject-matter

jurisdiction over the claims alleged in the Sisters’ complaint, making a first-

class writ unavailable. As for Goff’s argument that the Sisters did not have

standing to bring the claims, the Court of Appeals concluded that even if that

were true, Goff has an adequate remedy by appeal, making a second-class writ

unavailable. This appeal followed.2

                                   II. ANALYSIS

      Being an extraordinary remedy, a writ is cautiously and conservatively

granted. Bender v. Eaton, 343 S.W.2d 799, 800 (Ky. 1961). One type of writ,

commonly known as a first-class writ, may be granted when a lower court is

acting on matters outside its subject-matter jurisdiction. Goldstein v. Feeley,

299 S.W.3d 549, 551-52 (Ky. 2009). “The court has subject matter jurisdiction

when the ‘kind of case’ identified in the pleadings is one which the court has

been empowered, by statute or constitutional provision, to adjudicate.”

Daugherty v. Telek, 366 S.W.3d 463, 467 (Ky. 2012) (citation omitted).

      One seeking a writ when the lower court is acting “outside of its
      jurisdiction” need not establish the lack of an adequate alternative
      remedy or the suffering of great injustice and irreparable injury.
      Those preconditions apply [when one seeks a second-class writ,

       2 While Goff requested oral argument, the Court finds it unnecessary to resolve

this writ case.

                                          4
      which may be granted] when a lower court acts “erroneously but
      within its jurisdiction.”

Goldstein, 299 S.W.3d at 552. The lower court’s grant or denial of a writ is

generally reviewed for an abuse of discretion. Grange Mut. Ins. Co. v. Trude,

151 S.W.3d 803, 810 (Ky. 2004). However, when it is alleged that the lower

court is acting outside its jurisdiction, a question of law is generally raised, and

we review that question de novo. Id.

      A. The Circuit Court Has Subject-Matter Jurisdiction

      Goff insists this is a case in which the Court needs to disentangle the

overlap of district and circuit court jurisdiction in probate matters and in doing

so define a “settlement” action as referenced in KRS 395.510. The Court of

Appeals primarily relied on Priestley v. Priestley, 949 S.W.2d 594 (Ky. 1997),

and Myers v. State Bank & Trust Co., 307 S.W.2d 933 (Ky. 1957), authority

cited within Priestley, to conclude the circuit court has subject-matter

jurisdiction of this case. Goff contends, citing Maratty v. Pruitt, 334 S.W.3d

107 (Ky. App. 2011), that Priestley’s subject-matter jurisdiction analysis is only

dicta. She also cites PNC v. Edwards, 590 S.W.3d 818 (Ky. 2019) (analyzing

KRS 386B.8-180); Karem v. Bryant, 370 S.W.3d 867 (Ky. 2012) (analyzing KRS

387.520); Maratty, 334 S.W.3d 107 (analyzing KRS 395.617); and Privett v.

Clendenin, 52 S.W.3d 530 (Ky. 2001) (analyzing KRS 385.192(1)), as recent

cases which establish with clarity the exclusive jurisdiction of the district court

in the management and settlement of probate estates. Upon review of these

cases and the various statutes at issue in each, other than Maratty perhaps,



                                         5
we do not view the cases as adding to the guidance for resolving district and

circuit court jurisdiction disputes in probate matters under KRS Chapter 395

and Chapter 24A. Instead, the plain language of the statutes, the foundation

for discerning legislative intent, Stephenson v. Woodward, 182 S.W.3d 162,

169-70 (Ky. 2005) (“The most logical and effective manner by which to

determine the intent of the legislature is simply to analyze the plain meaning of

the statutory language: ‘[r]esort must be had first to the words, which are

decisive if they are clear.’” (quoting Gateway Constr. Co. v. Wallbaum, 356

S.W.2d 247, 249 (Ky. 1962))), leads to the conclusion that the Jefferson Circuit

Court has subject-matter jurisdiction of the underlying case. Our analysis

requires consideration of the jurisdictional structure of the circuit court and

the district court generally and the treatment of probate matters particularly.

Goff’s focus within this structure is KRS 395.510(1). She asserts that the

claims against her, claims related to management or mismanagement of the

Estate, do not fall within the boundary of a KRS 395.510(1) “settlement” action.

      In 1976, a restructuring of the courts occurred upon amendment of the

Kentucky Constitution with the new Judicial Article. West v. Goldstein, 830

S.W.2d 379, 381 (Ky. 1992). Within the Kentucky Judiciary Act of 1976, KRS

23A.010(1) was enacted specifying that the “Circuit Court is a court of general

jurisdiction; it has original jurisdiction of all justiciable causes not exclusively




                                          6
vested in some other court.” Id.3 KRS 24A.120 was enacted specifying the

district court’s exclusive jurisdiction. Id.4 The district court has exclusive

jurisdiction in “[m]atters involving probate, except matters contested in an

adversary proceeding. Such adversary proceeding shall be filed in Circuit

Court in accordance with the Kentucky Rules of Civil Procedure and shall not

be considered an appeal.” KRS 24A.120(2). In relation to KRS 24A.120’s grant

of exclusive jurisdiction, KRS 24A.020 provides, “When jurisdiction over any

matter is granted to District Court by statute, such jurisdiction shall be

deemed to be exclusive unless the statute specifically states that the

jurisdiction shall be concurrent.” KRS 24A.120(3) further explains that

“[m]atters not provided for by statute to be commenced in Circuit Court shall

be deemed to be nonadversarial within the meaning of [KRS 24A.120(2)] and

therefore are within the jurisdiction of the District Court.”5, 6


      3 Section 112(5) of the Kentucky Constitution provides, “The Circuit Court shall
have original jurisdiction of all justiciable causes not vested in some other court. It
shall have such appellate jurisdiction as may be provided by law.”
      4 Section 113(6) of the Kentucky Constitution provides, “The district court shall
be a court of limited jurisdiction and shall exercise original jurisdiction as may be
provided by the General Assembly.”
      5  KRS 24A.120 was revised in 1980, adding then KRS 24A.120(1)(c) which
stated: “Matters not provided for by statute to be commenced in circuit court shall be
deemed to be nonadversarial within the meaning of paragraph (b) of this subsection
and therefore are within the jurisdiction of the district court.” 1980 Ky. Acts ch. 259 §
1. While KRS 24A.120(1)(c) was added, then KRS 24A.120(2) was repealed, which
stated: “Papers relating to uncontested probate matters shall be filed in the office of
the county clerk. In the event a probate matter is contested, the Supreme Court shall
by rule provide for filing duplicate papers in circuit and county clerks’ offices.” Id.
      6  Under KRS 24A.120(3)’s provision, this would include the meaning that
matters provided for by statute to be commenced in Circuit Court shall be deemed to
be adversarial within the meaning of KRS 24A.120(2) and therefore not within the
jurisdiction of the District Court. See McElroy v. Taylor, 977 S.W.2d 929, 931 (Ky.
1998) (“Secondly, this is not a matter contested in an adversary proceeding. See KRS
                                            7
      KRS Chapter 395 contains the other statutes at issue in this case. KRS

395.510, also acted upon by the General Assembly in 19767 and unchanged

since, is a statute which allows circuit court jurisdiction for settlement of a

decedent’s estate. While KRS 395.510(1) places a restriction as to when the

circuit court action may be filed, the circuit court jurisdiction extends to an

action by “a representative, legatee, distributee or creditor” of the decedent in

order to settle the decedent’s estate. KRS 395.510(1) states in full:

      A representative, legatee, distributee or creditor of a deceased
      person may bring an action in circuit court for the settlement of
      his estate provided that no such suit shall be brought by any of the
      parties named except the personal representative until the
      expiration of six months after the qualification of such
      representative.[8]

Actions initiated pursuant to KRS 395.510 and similar cases brought prior to

the Kentucky Revised Statutes codification have long been called “settlement

suits.” See Harris v. Harris’ Adm’r, 145 S.W. 369 (Ky. 1912).9 KRS 395.515,



24A.120(2). No statute provides for the renunciation of a will by a guardian to be
commenced in circuit court. KRS 24A.120(3).”).
       7 1976 Ky. Acts ch. 14 § 394 (Special Session) (effective Jan. 2, 1978). KRS

395.510’s lineage may be traced from the Kentucky Civil Code of Practice. It was
codified in 1918. 1918 Ky. Acts ch. 155.
      8  KRS 395.510(2) states: “The representatives of the decedent, and all persons
having a lien upon or an interest in the property left by the decedent, or any part
thereof, and the creditors of the decedent, so far as known to the plaintiff, must be
parties to the action as plaintiffs or defendants.”
      9 Harris quotes then Sections 428 and 429 from the Kentucky Civil Code of
Practice relating to the settlement of estates:
      Sec. 428. 1. A representative, legatee, distributee or creditor of a
      deceased person may bring an action in equity for the settlement of his
      estate. 2. The representatives of the decedent and all persons having a
      lien or an interest in the property left by the decedent, so far as known to
      the plaintiff, must be parties to the action as plaintiffs or defendants.


                                           8
unchanged since 1964, see 1964 Ky. Acts ch. 105 § 1, provides further

guidance for understanding the initiation of a circuit court action to settle an

estate and the circuit court’s role in such suit.10 It states:

       In such an action the petition must state the amount of the debts
       and the nature and value of the property, real and personal, of the
       decedent, so far as known to the plaintiff; if it appears that there
       is a genuine issue concerning the right of any creditor,
       beneficiary or heir-at-law to receive payment or distribution,
       or if it appears that there is a genuine issue as to what
       constitutes a correct and lawful settlement of the estate, or a
       correct and lawful distribution of the assets, such issues may
       be adjudicated by the court; and, if it shall appear that the
       personal estate is insufficient for the payment of all debts, the
       court may order the real property descended or devised to the heirs


       Sec. 429. In such an action the petition must state the amount of the
       debts and the nature and value of the property, real and personal, of the
       decedent, so far as known to the plaintiff; and, if it shall appear that the
       personal estate is insufficient for the payment of all debts the court may
       order the real property descended or devised to the heirs or devisees who
       may be parties to the action, or so much thereof as shall be necessary, to
       be sold for the payment of the residue of such debts.
Id. at 369.
       At the point Harris was decided, Section 3847 of the Kentucky Statutes forbid
the bringing of an action against a personal representative within six months after his
qualification, “except to settle the estate.” An action for the settlement of an estate
could be brought as soon as the representative qualified. See id.

       Harris affirmed the circuit court’s dismissal of the suit because the suit failed to
comply with the Civil Code’s requirements. Id. at 370. Harris, however, noted that the
action denominated as a suit to settle the estate of L.G. Harris was in reality merely
seeking an accounting by the administrator and calling the action a “settlement suit”
would not make it so. Id. Harris further explained that the purpose of Section 429 of
the Civil Code of Practice was “to bring the entire estate of the decedent, and a
statement of his debts, within the jurisdiction of the court, in order that the rights of
all parties interested in either may be properly and equitably adjusted.” Id.
       10Goff notes that KRS 395.515 sets forth the mandatory content of a KRS
395.510 “settlement” action and in so doing helps to outline its parameters. Goff cites
Gregory v. Hardgrove, 562 S.W.3d 911, 913 (Ky. 2018) (citing Smith v. Louisville Trust
Co., 237 S.W.2d 836, 837 (Ky. 1951)), as suggesting that a settlement action is
available only in the event the personal assets are inadequate to pay a creditor or heir.
She does not cite or mention KRS 395.515’s identification of issues which may be
adjudicated by the court.

                                            9
      or devisees who may be parties to the action, or so much thereof as
      shall be necessary, to be sold for the payment of the residue of
      such debts.[11]

(Emphasis added.)

      In 1992, the General Assembly created a new section within KRS

Chapter 395,12 codified in KRS 395.617(1) and (2), related to orderly settlement

of estates, particularly the filing of a proposed settlement in district court and

the filing of an adversarial proceeding in circuit court by a person aggrieved by

the proposed settlement. 1992 Ky. Acts ch. 218 § 1. KRS 395.617(2),

pertaining to bringing an action in circuit court, states: “An aggrieved party

may, no later than thirty (30) days from the entry of the order upon the

proposed settlement, institute an adversary proceeding in Circuit Court

pursuant to KRS 24A.120(2).”

      The Court of Appeals relied upon Priestley when concluding that the

circuit court has subject-matter jurisdiction of the Sisters’ claims. Upon

review, we agree with Maratty, 334 S.W.3d at 112 n.9, that the subject-matter


      11  The procedure codified under KRS 395.515 has served as the means by
which a personal representative could sell land if the decedent did not grant him that
power. See Jones v. Keen, 160 S.W.2d 164, 165 (Ky. 1942) (“The personal estate of a
deceased person is responsible for his debts and it is the duty of the administrator to
pay out of the personal estate all debts of the decedent whether secured or unsecured.
If the personal estate is not sufficient to pay the debts, the administrator may petition
the court for sale of the real estate owned by the decedent at the time of his death.
Should the administrator fail to file such action within 6 months after his
appointment, any creditor may file suit for that purpose.” (citing Sections 428 and
429, Civil Code of Practice)).
      12 Within KRS Chapter 395, KRS 395.600 through KRS 396.657 are the
statutes related to district court settlements. Within that range, KRS 395.617
Proposed Settlement and KRS 395.657 Trial Court May Make Settlement are currently
the only two statutes which did not originate from or were not acted upon by the
Kentucky General Assembly during its 1976 Special Session.

                                           10
jurisdiction analysis in Priestley is dicta. Nevertheless, upon review of the

statutes and the other cases which Goff cites in support of her argument that

this Court should hold that the Jefferson Circuit Court does not have subject-

matter jurisdiction in this case, we conclude the Court of Appeals reached the

correct result and thus we affirm that court, albeit for different reasons.

      Our conclusion that the Jefferson Circuit Court has subject-matter

jurisdiction of the underlying action rests on application of the plain language

of the jurisdiction statutes to the facts of this case. As highlighted above, in

accordance with KRS 24A.120(2) and (3), the circuit court’s jurisdiction

provided within KRS 395.510 and KRS 395.515 allows it, as stated in KRS

395.515, to resolve settlement and distribution claims “if it appears that there

is a genuine issue as to what constitutes a correct and lawful settlement of the

estate, or a correct and lawful distribution of the assets.” While the circuit

court has described the Sisters’ claims as alleging mismanagement and fraud,

the claims alleging that Goff and other family members owe money to the

Estate satisfy the statute’s requirement as there appears to be a genuine issue

as to what constitutes a correct and lawful settlement of the Estate and/or a

correct and lawful distribution of the assets. This action, an adversarial

proceeding, falls within the bounds of KRS 395.510 and KRS 395.515. Having

concluded that the Jefferson Circuit Court has subject-matter jurisdiction of

the Sisters’ claims, a first-class writ is not available to Goff.




                                          11
      B. Standing to Bring Claims Regarding Goff’s Misuse of the Power
         of Attorney Is an Issue Adequately Addressed by an Appeal

      Goff argues that the Sisters lack constitutional standing to bring the

misuse of the Power of Attorney claims against her because the Sisters are not

Elbert’s personal representatives, a requirement to prosecute such a claim

under KRS 411.140. Based upon this argument, the Court of Appeals viewed

Goff as also requesting a second-class writ, the writ which may issue if the

circuit court is acting erroneously within its jurisdiction. However, because an

adequate remedy by appeal remains available to Goff, the Court of Appeals did

not address the merits of Goff’s arguments regarding the Sisters’ standing.

      Goff now argues before this Court that the Court of Appeals erred in

holding that the constitutional standing issue does not implicate a first-class

writ. She reiterates that the Power of Attorney misuse claims concern personal

injury to Elbert during his lifetime, a claim arising under KRS 411.140, and

only a personal representative can bring such claims. KRS 411.140 states:

      No right of action for personal injury or for injury to real or
      personal property shall cease or die with the person injuring or
      injured, except actions for slander, libel, criminal conversation,
      and so much of the action for malicious prosecution as is intended
      to recover for the personal injury. For any other injury an action
      may be brought or revived by the personal representative, or
      against the personal representative, heir or devisee, in the same
      manner as causes of action founded on contract.

(Emphasis added.)

      While Goff argues that constitutional standing is implicated, we must

disagree. As explained in Harrison v. Leach, “subject-matter jurisdiction

involves a court’s ability to hear a type of case while standing involves a party’s

                                        12
ability to bring a specific case.” 323 S.W.3d 702, 705 (Ky. 2010). “[S]tanding

focuses more narrowly on whether a particular party has the legally cognizable

ability to bring a particular suit. Although the concepts bear some

resemblance to each other, standing is distinct from subject-matter

jurisdiction.” Id. at 706.

      As Goff has framed her argument, she essentially asserts that her Sisters

do not have

      what courts have referred to as “statutory standing.” Standing in
      this sense has to do with “whether a statute creating a private
      right of action authorizes a particular plaintiff to avail herself of
      that right of action.” Small v. Federal National Mortgage
      Association, 286 Va. 119, 747 S.E.2d 817 (2013) (quoting CGM,
      LLC v. BellSouth Telecomm., Inc., 664 F.3d 46, 52 (4th Cir. 2011)).
      The question is whether the plaintiff is among the class of persons
      authorized by the statute to bring suit, and as such “statutory
      standing” is not a jurisdictional question, but is essentially a
      matter of statutory construction.

Lawson v. Office of Atty. Gen., 415 S.W.3d 59, 67 (Ky. 2013) (footnote omitted).

With it being established that the circuit court has subject-matter jurisdiction

of this case, the Court of Appeals did not err by addressing whether a second-

class writ may issue on Goff’s behalf.

      [I]n most of the cases under the second class of writ cases, i.e.,
      where the lower court is acting within its jurisdiction but in error,
      the court with which the petition for a writ is filed only reaches the
      decision as to issuance of the writ once it finds the existence of the
      “conditions precedent,” i.e., no adequate remedy on appeal, and
      great and irreparable harm. If these procedural prerequisites for a
      writ are satisfied, whether to grant or deny a petition for a writ is
      within the lower court’s discretion.

Trude, 151 S.W.3d at 810 (citation, associated quotation marks, and

alterations omitted).

                                         13
      The Court of Appeals concluded that even if the circuit court acted

erroneously, upon entry of a final and appealable order, as Priestley, 949

S.W.2d at 598, demonstrates, Goff may file a direct appeal challenging the

Sisters’ standing. The Court of Appeals also concluded that Goff has not

shown a great and irreparable harm, see Hoskins v. Maricle, 150 S.W.3d 1, 19-

20 (Ky. 2004), caused by defending the underlying action. Goff does not

challenge either of these findings before this Court. Consequently, we conclude

that Goff does not qualify for a second-class writ and the Court of Appeals did

not abuse its discretion by denying the writ.

                                 III. CONCLUSION

      The prerequisite conditions necessary for issuance of a writ of the first or

second class are not present in this case. The Jefferson Circuit Court has

subject-matter jurisdiction of the underlying action, rendering a first-class writ

inapplicable. Further an appellate remedy is available, and great injustice and

irreparable injury will not be suffered by Goff, rendering a second-class writ

unavailable. Consequently, we affirm the Court of Appeals’ denial of Goff’s

request for a writ of mandamus directing the Jefferson Circuit Court to dismiss

the underlying action.

      All sitting. All concur.




                                        14
COUNSEL FOR APPELLANT:

William Kirk Hoskins


APPELLEE:

Hon. Brian C. Edwards

COUNSEL FOR BRENDA DAUGHERTY;
ANNETTE THOMPSON; AND TINA THOMPSON,
APPELLEES/REAL PARTIES IN INTEREST:

John Key Schoen
Key Schoen Law

Jennifer Lynn Goff Armstrong, Pro Se
Appellee/Real Party in Interest

Aaron Matthew Goff, Pro Se
Appellee/Real Party in Interest

Jessica Goff, Pro Se
Appellee/Real Party in Interest

Travis Eugene Goff, Pro Se
Appellee/Real Party in Interest

Brandon Grider, Pro Se
Appellee/Real Party in Interest

Donella Simms Grider, Pro Se
Appellee/Real Party in Interest




                                       15